Whitfield, J.,
concurring.
In dealing with rights guaranteed by the Federal Constitution, as in other matters of consequence, courts should look to the substance of things and not to the mere forms in which they appear in julicial proceedings.
The bill of exceptions in noting an exception to the sustaining of an objection to the question propounded on cross-examination, continues thus: “The evidence being offered to prove that the witness, a deputy sheriff for eight years, had not during this time, although summoning many jurors, had failed and refused to summon any colored men.” This clearly shows the purpose of the question and its relevancy to the issue being tried, viz.: whether the officer in summoning the jury then challenged, “did fail and refuse to select any colored men of,African descent to serve on the jury ..............................thus discriminating against all colored men of African descent,” in violation of law.
As the witness was the deputy who summoned the jury in question, and as the proffered testimony, viewed in the light of the evidence already adduced, at least *293tended to show from long continued conduct of the deputy, an unlawful discrimination by him in summoning the particular jury, the question propounded on cross-examination was not subject to the objection interposed to it, and in sustaining the objection to the question a material error was committed ,for which the judgment should be reversed.
Under the provision of the Fourteenth Amendment to the Federal Constitution that “no State shall .................. .............................deny to any person within its jurisdiction the equal protection of the laws,” the defendant below has no right to have members of his race selected as jurors for his trial. But such organic provision secures to him the right by timely and appropriate procedure to ascertain whether members of his race legally qualified to serve as jurors have been so unlawfully discriminated 'against by officers in selecting the jury for his trial as to deny to him the equal protection of the laws, thereby affecting the validity of the trial. See Montgomery v. State, 55 Fla. 97, 45 South. Rep. 879.